Oliver, Chief Judge:
This appeal for reappraisement relates to certain bicycles imported from Germany and entered at the port of Seattle, Wash.
The case is before me on an agreed set of facts which establish that cost of production is the proper basis for appraisement of the bicycles in question, and that such statutory value for the invoice items marked “A” is $17.55 each, less inland freight, and for the invoice items marked “B” is $18.25 each, less inland freight, and I so hold.
Judgment will be rendered accordingly.